Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
Claims 1-20, filed August 04, 2021, are examined on the merits.
RESPONSE TO ARGUMENTS
On page 7, Applicant’s interview summary, August 03, 2021, is acknowledged.
On pages 7-8, Applicant’s argument via claim amendment to overcome the 35 U.S.C. 103(a) prior art rejection of record is persuasive.  The amendment has necessitated new 35 U.S.C. 103 rejections as discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-3, 5, 7, 9, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumanov et al. (Kumanov hereafter, US 2010/0161432 A1) in view of Kolawa et al. (Kolawa hereafter, US 6,236,974 B1) and Rodriguez (US 2015/0199777 A1).
Claim 1, Kumanov discloses a method implemented by a server computer on a network, comprising:
receiving, over the network, input corresponding to a request for a personalized item list, wherein the input includes a user identifier associated with a user, and wherein the input is associated with a computing device on the network (page 4, [0034], e.g.  A patron may initiate an EMS client session by launching the EMS client 120 and providing login information, page 5, [0041], e.g. patron may access the EMS 202 with a secure user ID and password, for example, and the EMS 202 generally maintains the patron's profile information, and  page 11, ADMIN DATA section, e.g. Such records can include information related to the authorized users such as login information, name, email, phone number, etc., and may be linked to the particular venue or chain of venues they are associated with);
reading a data store using the user identifier, the data store storing a plurality of data models associated with a plurality of user identifiers, each data model being customized based on data associated with a respective user identifier, wherein reading the data store results in obtaining a particular data model (page 5, [0045], e.g. the patron may identify one or more other friends who have profiles with the EMS 202 as having similar food tastes to their own.  It is noted that “profiles” have been interpreted as “data model”) associated with the user identifier (page 4, [0035], e.g. a personalized menu interface to the patron, page 8, [0073], e.g.  the menu can be custom-generated based on the information stored in the EMS database that is related to the particular patron and/or venue, creating a personalized experience for the patron. At operational block 324, the user can interact with the menu in a variety of ways. For example, the user can select particular menu offerings for purchase, modify orders, select favorite items, etc. In one embodiment, the EMS provides an electronic shopping cart. As shown, the EMS also allows the user to share information such as prior experiences, with other patrons or perform other social networking type activities at operational block 316);

determining, using the geolocation, a list of menu items associated with an eatery, wherein the eatery is associated with the geolocation (page 5, [0040], e.g.  Chain Manager role is generally assigned to an employee of a chain venue and allows the user to create and modify a chain-wide list of menu offerings provided by the chain, distribute the menu to other venues in the chain, register additional chain members to the EMS);
inputting the list of menu items associated with the eatery including a listing of edible ingredients of each menu item into the data model, wherein the data model outputs a selection probability for each menu item in the list of menu items, the selection probability indicating a likelihood of the user selecting the corresponding menu item based on the user’s preference of the edible ingredients of the menu item (page 5, [0043], e.g. the EMS may allow the patron to a level of enjoyment of a particular menu item, such as by providing a numerical ranking or by giving a thumbs-up/thumbs-down type of input. Based on the patron's input, the EMS 202 can determine whether to present the menu item to the patron in the customized menu on the patron's next visit. A "Favorites" button can provide the patron a list of items they have indicated as their favorites or as exceeding a predetermined level of enjoyment, and page 9, [0083], e.g.  if the user has an allergy to a listed ingredient, that ingredient is highlighted. The user may also be able to modify ingredients in some embodiments. Additionally, the example page 508 includes an 
However, Kumanov does not disclose generates and outputs a selection probability value…sorting the list of menu items according to the selection probability value associated with each menu item; generating the personalized item list based on the sorted list of menu items, the personalized item list including one or more of the menu items and corresponding edible ingredients, and outputting the personalized item list including the one or more menu items and corresponding edible ingredients onto the network for receipt by the computing device.  
Rodriguez discloses generates and outputs a selection probability value (page 4, [0039], e.g. an aspect score is associated with each restaurant menu item. An aspect score indicates a degree of an aspect of each restaurant menu item. For example, an aspect of a particular restaurant menu item may be spiciness. A dish that is very spicy can have an aspect score of 1 associated with the aspect of spiciness. A dish that contains meat can have an aspect score of 0 associated with the aspect of vegetarianism. In step 304, a dietary preference score (probability value) is extracted from a user specific meal profile. An example of a dietary preference score is a 0 for spicy food which can indicate that a user's diet excludes spicy food. In step 306, a personalized menu item score is generated by multiplying the aspect score of each of the plurality of restaurant menu items with the dietary preference score, where each personalized menu item score is associated with a restaurant menu item. In step 308, each personalized menu item score is compared with a threshold. Based on the comparison a personalized menu is generated. For example, if the threshold is set to 0.75, only items with a personalized menu score above 0.75 would be included on the personalized menu. Items with a personalized menu score below 0.75 would not be listed on the personalized menu).

generating the personalized item list based on the sorted list of menu items, the personalized item list including one or more of the menu items and corresponding edible ingredients (column 8, lines 38-41, e.g. the menu with the calculated suitability weight is placed into a sorted list of suitable menus, and the process loops back to step 400 to determine whether there are any more menu choices to consider); and outputting the personalized item list including the one or more menu items and corresponding edible ingredients onto the network for receipt by the computing device (claim 12, e.g. displaying the recommended recipe on a user display).
Kolawa discloses family members, therefore, can avoid the stressful task of choosing a menu that is both innovative and appealing to the family. This results in great improvement to the family's standard of living (column 4, lines 31-35).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Kolowa to improve the system of Kumanov and Rodriguez to avoid the stressful task of choosing a menu that is both innovative and appealing to the family.  Therefore, it would have been obvious to one of ordinary skill in the art to use the sorting of Kolawa with the menu system of Kumanov and Rodriguez to avoid the stressful task of choosing a menu that is both innovative and appealing to the family.
Claim 2, Kumanov in view of Kolawa and Rodriguez discloses the user’s preference is based on a time of day or a day of week (Kumanov, page 5, [0043], e.g. EMS 202 generated personalized menu may draw on a wide variety of types of information in generating a customized menu, including, without limitation, the menu offerings available from the particular venue, the time of day, the patron's age, the patron's food preferences, the patron's previous order history, and the like. As another example, the EMS may allow the patron to a level of enjoyment of a particular menu item, such as by providing a numerical 
Claim 3, Kumanov in view of Kolawa and Rodriguez discloses associating numerical scores with each of the one or more menu items item in the personalized item list; and re-sorting the personalized item list according to the numerical scores (Kolawa, column 8, lines 38-41, e.g. the menu with the calculated suitability weight is placed into a sorted list of suitable menus, and the process loops back to step 400 to determine whether there are any more menu choices to consider).  It is noted that the loop back suggests “re-sorting”.
Claim 5, Kumanov in view of Kolawa and Rodriguez discloses determining a recent item selection associated with the user identifier, wherein the recent item selection is determined from within a pre-determined time period preceding receipt of the input; and modifying the numerical scores according to the recent item selection (page 6, [0049], e.g. he EMS 202 may additionally determine additional items to offer to the patron, such as appetizers, drink selections, side orders, and the like, thereby potentially increasing the total value of the order. In various embodiments, such additional items may be presented to the patron in a real-time update after the user selects a first menu item. As one example, a patron at a fast food restaurant may select a hamburger using an EMS menu interface provided on their mobile device 204, and the EMS 202 may prompt the patron as to whether they would like additional items, such as their preferred type of cheese, preferred side order, beverage choice, and the like).
Claim 7, Kumanov in view of Kolawa and Rodriguez discloses determining the geolocation and generating the personalized item list occurs at a point in time prior to receiving the input, such that receiving the input results in outputting of the personalized item list (Kumanov, page 7, [0061], e.g. the patron's location information may be obtained by the EMS 100 in a variety of ways. For example, the EMS client 120 running on the patron device 102 may communicate the patron's location information to the EMS 100 (e.g., periodically or continually). For example, in one embodiment, the patron device includes GPS capability and forwards the patron's GPS information to the EMS 100. In other embodiments, the EMS 100 receives the location information from another source, such as from the 
Claim 9, Kumanov in view of Kolawa and Rodriguez discloses the item list of menu items is associated with a particular eatery within a pre-determined distance from the geolocation (Kumanov, page 3, [0022]-[0023], e.g. a restaurant patron can place an order before entering the restaurant. The user may also be able to view other information related to the venue such as nutritional information, ingredients, pictures, video (both pre-recorded and/or real-time video of the current conditions), reviews, and more. Other interfaces may be provided. In the restaurant example, the user may be able to view the menu in the restaurant (e.g., on a venue provided device or display), at a drive-through window, or in some other manner. The management system may provide venues with customized interfaces as well. These interfaces can provide venues with a powerful tool for monitoring information related to patron's (e.g., patron demographic information, feedback, etc.). [0023] The experience management system of certain embodiments also employs location information associated with the patron to enhance the patron's venue experience. For example, the system can use the geolocation of the patron's mobile device (e.g., through GPS or other positioning technology) to trigger certain events or otherwise improve the patron venue experience. As one illustrative example, in the restaurant scenario described above, a patron may enter an order (e.g., over the management system interface on their mobile device), and the experience management system may notify the restaurant employees to begin preparing the order upon detecting that the user is within a predetermined distance of the restaurant).
Claim 11, Kumanov in view of Kolawa and Rodriguez discloses receiving input corresponding to an item selection (page 6, [0052], e.g. a venue operator inputs the patron's selections and inputs them into a terminal of the POS system 206 (e.g., a cash register or handheld device); and adding the item selection to the data model (page 6, [0053], e.g. OS system 206 may further communicate other personalized patron data from the EMS database to the venue operators 208, 210. Such information may include the patron's 
Claim 12, Kumanov in view of Kolawa and Rodriguez discloses receiving input corresponding to a value associated with an item from the personalized item list, wherein the value is a positive value or a negative value; and adding the value to the data model (Kumanov, page 7, [0066], e.g. when the user selects buttons, links or other items on the web interface associated with patron interactions with the web interface. Those of ordinary skill will appreciate that the location information, once obtained by the patron device 102, may be represented by values assigned to parameters that may be transmitted to the EMS 100, for example, via a hyperlink selection).
Claims 13-19, Kumanov in view of Kolawa and Rodriguez discloses a computer (Kumanov, page 10, [0103], e.g. computing system) and a computer-program product (page 10, [0096]) for implementing the above cited method.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumanov et al. (Kumanov hereafter, US 2010/0161432 A1) in view of Kolawa et al. (Kolawa hereafter, US 6,236,974 B1) and Rodriguez (US 2015/0199777 A1), as applied to claims 1-3, 5, 7, 9, and 11-19 above, in further view of Bednarek et al. (Bednarek hereafter, US 2015/0228004 A1).
Claim 6, Kumanov in view of Kolawa and Rodriguez discloses the claimed invention except for the limitation of reducing numerical scores for successive similar items in the personalized item list.  Bednarek discloses (page 19, [0193], e.g. The Group List Engine combines and deduplicates the lists of individual members of an affiliate group (e.g., household members) with respect to a particular category (e.g., Groceries). As shown, at step 450 the process begins and the group list engine of the system retrieves the USER IDs of the group members at step 453. At step 455, the group list engine of the system identifies USER lists that match both affiliate group and category. At step 457, lists that match both 
Kolawa discloses family members, therefore, can avoid the stressful task of choosing a menu that is both innovative and appealing to the family. This results in great improvement to the family's standard of living (column 4, lines 31-35).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Kolowa to improve the system of Kumanov, Rodriguez, and Bednarek to avoid the stressful task of choosing a menu that is both innovative and appealing to the family.  Therefore, it would have been obvious to one of ordinary skill in the art to use the sorting of Kolawa with the menu system of Kumanov, Rodriguez, and Bednarek to avoid the stressful task of choosing a menu that is both innovative and appealing to the family.
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumanov et al. (Kumanov hereafter, US 2010/0161432 A1) in view of Kolawa et al. (Kolawa hereafter, US 6,236,974 B1) and Rodriguez (US 2015/0199777 A1), as applied to claims 1-3, 5, 7, 9, and 11-19 above, in further view of Vidgen (US 2003/0225731 A1).
Claims 8 and 20, Kumanov in view of Kolawa and Rodriguez discloses the claimed invention except for the limitation of wherein menu items that do not meet the user’s dietary restriction are excluded from the personalized item list.  Vidgen discloses wherein menu items that do not meet the user’s dietary restriction are excluded from the personalized item list (pages 4-5, [0045], e.g. A constraint may be imposed that each menu have at least one item from the fruit class, the dairy class and the whole meal class. Additional classes or class-based constraints will be apparent to those skilled in the art. Other constraints that could be factored in are the guaranteed inclusion of certain food items and the guaranteed exclusion of others. In this manner, the dietary menu planning system 10 is able to accommodate allergies and other special needs).
Vidgen discloses an improvement to the prior art with  a method of providing dieters with menus that meet the dietary constraints imposed by their particular health profile and by their particular physiological goals, but that also maximize the palatability of the resulting diet to the individual dieter. .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumanov et al. (Kumanov hereafter, US 2010/0161432 A1) in view of Kolawa et al. (Kolawa hereafter, US 6,236,974 B1) and Rodriguez (US 2015/0199777 A1), as applied to claims 1-3, 5, 7, 9, and 11-19 above, in further view of Brover (US 2006/0074279 A1)
Claim 10, Kumanov in view of Kolawa and Rodriguez discloses the claimed invention except for the limitation of wherein each of the plurality of data models is trained using a machine learning method.  Brover discloses wherein each of the plurality of data models is trained using a machine learning method (page 3, [0051], e.g. system may comprise a learning engine configured to additionally use past query information from a given user to modify said at least one of a personal menu and a personal exercise program, and page 5, [0111], e.g. some users may have lifestyles that include a special meal at the weekend in which such foods may be incorporated. Other users may have lifestyles that involve going out one evening a week, and such foods may be incorporated in this way. As will be explained below, such issues may also be incorporated via the machine learning facility provided with the system).  Kolawa discloses family members, therefore, can avoid the stressful task of choosing a menu that is both innovative and appealing to the family. This results in great improvement to the family's standard of living (column 4, lines 31-35).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Kolowa to improve the system of Kumanov, Rodriguez, and Brover to avoid the stressful task of choosing a menu that is both innovative and appealing to the family.  Therefore, it would have been obvious to one of ordinary skill in the art to use the sorting of Kolawa with the menu system of .
CONCLUSION
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.



/Cheyne D Ly/
Primary Examiner, Art Unit 2152